       Case 1:15-cv-00349-LF-JHR Document 353 Filed 11/20/18 Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ESTRELLA TENORIO,

       Plaintiff,

v.                                                            Case No. 1:15-cv-00349 LF-JHR

SAN MIGUEL COUNTY DETENTION CENTER,
BOARD OF COMMISSIONERS OF
SAN MIGUEL COUNTY, WARDEN PATRICK
SNEDEKER, in his individual and official capacities,
ANTONIO PADILLA, ELFIGO SANDOVAL,
JOEY ROMERO, and MATTHEW BORREGO,
in their individual capacities, HEALTH CARE PARTNERS
FOUNDATION, INC., and RITA TORRES,

       Defendants.

                    PLAINTIFF’S MOTION TO ENFORCE JUDGMENT

       COMES NOW Plaintiff Estrella Tenorio, through undersigned counsel, and hereby moves

this Court for an order enforcing the Judgment on Jury Verdict [Doc. 346] entered on September

30, 2018, in favor of Plaintiff and against Defendants Board of Commissioners of San Miguel

County, Elfigo Sandoval, Joey Romero, and Mathew Borrego.

                                        BACKGROUND

       The case proceeded to trial by jury on September 24, 2018 through September 28, 2018.

The issues were duly tried and the jury rendered its verdict on September 28, 2018 on Plaintiff’s

Fourth Amendment claims, her Monell claim against the Board of Commissioners of San Miguel

County, and her state tort claims against the individual detention officers for assault, battery, and

false imprisonment. The jury awarded compensatory damages in the amount of $50,000 against

Defendants Romero, Borrego, Sandoval and the Board of County Commissioners, and awarded

punitive damages against Defendant Romero for $33,000, Defendant Borrego for $33,000, and
        Case 1:15-cv-00349-LF-JHR Document 353 Filed 11/20/18 Page 2 of 5



against Defendant Sandoval for $34,000. This Court entered the Judgment on Jury Verdict on

September 30, 2018. See Doc. 346.

        The deadline for Defendants to file a motion for a new trial, a renewed motion for judgment

as a matter of law, and the time to file a notice of appeal have all passed. See Fed. R. Civ. P. 50;

Fed. R. App. P. 4(a)(1)(A). Defendants have filed none of the above. Under Rule 62 of the Federal

Rules of Civil Procedure, there is an automatic stay on execution of judgment until 14 days have

passed after its entry. See Fed. R. Civ. P. 62(a). The stay lifted on October 14, 2018. Despite this,

Defendants have not paid the judgment against them.

        In reaching out to counsel for the Board of Commissioners of San Miguel County on the

status of payment, counsel indicated that payment would only be made directly to the Plaintiff and

refused to issue payment to the trust account of Plaintiff’s attorneys.

                                      LEGAL ARGUMENT

        The judgment against Defendants should be enforced and Defendants should be required

to pay that judgment plus any interest owed. The payment should be made out to Plaintiff’s

attorneys’ trust account for Plaintiff, as per Plaintiff’s request, through her counsel.

        Under 42 U.S.C. § 1988, a prevailing party in a 42 U.S.C. § 1983 action may recover

reasonable attorneys’ fees. 42 U.S.C. § 1988. Plaintiff intends to file a motion for attorneys’ fees

and costs before the November 30, 2018 deadline set by this Court. See Order Granting Plaintiff’s

Unopposed Motion to Extend Deadline to File Petition for Attorney’s Fees and Costs [Doc. 352].

This does not, however, negate the Defendants’ obligation to pay the judgment entered against

them.

        In Venegas v. Mitchell, 495 U.S. 82 (1990), the Supreme Court explained that it has “never

held that § 1988 constrains the freedom of the civil rights plaintiff to become contractually and



                                                 -2-
       Case 1:15-cv-00349-LF-JHR Document 353 Filed 11/20/18 Page 3 of 5



personally bound to pay an attorney a percentage of the recovery, if any, even though such a fee

is larger than the statutory fee that the defendant must pay to the plaintiff.” Id. at 87. The Supreme

Court clarified that

       § 1988 controls what the losing defendant must pay, not what the prevailing plaintiff

       must pay his lawyer. What a plaintiff may be bound to pay and what an attorney is free

       to collect under a fee agreement are not necessarily measured by the ‘reasonable

       attorney’s fee’ that a defendant must pay pursuant to a court order. Section 1988 itself

       does not interfere with the enforceability of a contingent-fee contract.

Id. at 90. The judgment and the entitlement to a § 1988 award belong to the Plaintiff. Id. at 89.

This does not, however, preclude Plaintiff from entering into separate contractual liability with her

attorneys. See, e.g., id. (“[N]either Blanchard nor any other of our cases has indicated that § 1988,

by its own force, protects plaintiffs from having to pay what they have contracted to pay[.]”).

Plaintiff’s contractual obligation is a matter to be resolved among Plaintiff and her counsel. In this

case, the Plaintiff asks that the payment of the judgment be made to her by check payable to her

counsel’s trust account.

       On September 30, 2018, this Court ordered that Plaintiff shall recover compensatory and

punitive damages from Defendants, entering final judgment in her favor and against Defendants

Board of Commissioners of San Miguel County, Elfigo Sandoval, Joey Romero, and Mathew

Borrego. A money judgment is enforced by a writ of execution, unless the Court directs otherwise.

Fed. R. Civ. P. 69(a)(1). Section 41-4-4(C) of the Tort Claims Act states:

       A governmental entity shall pay any award for punitive or exemplary damages awarded

       against a public employee under the substantive law of a jurisdiction other than New




                                                -3-
       Case 1:15-cv-00349-LF-JHR Document 353 Filed 11/20/18 Page 4 of 5



       Mexico, including other states, territories and possessions and the United States of

       America, if the public employee was acting within the scope of his duty.

NMSA 1978, § 41-4-4(C). This section of the Tort Claims Act applies to civil rights claims: “We

also observe that Section 41-4-4(C) provides coverage for ‘punitive or exemplary damages’ for

civil rights cases when the public employee acts within the scope of duty.” Risk Management Div.,

Dept. of Finance and Administration v. McBrayer, 2000-NMCA-104, n.2, 129 N.M. 778.

       The NMTCA is explicit that the governmental entity shall pay the final judgment, including

punitive damages for these claims. As such, the Board of Commissioners of San Miguel County

is required to pay the judgment and should be ordered to do so in full, directing payment to the

Rothstein Donatelli Trust Account, so that counsel may disburse the Plaintiff client’s funds per her

agreement with her counsel. This is no different than a settlement check being made payable to a

Plaintiff’s attorney’s trust account. Refusing to pay the Judgment based on a refusal to issue the

check in accord with this request is not in good faith.

                                         CONCLUSION

       Wherefore, Plaintiff respectfully requests this Court enter an order issuing a writ of

execution or such other relief as this Court deems necessary to enforce the judgment against

Defendants Board of Commissioners of San Miguel County, Elfigo Sandoval, Joey Romero, and

Mathew Borrego.




                                                -4-
       Case 1:15-cv-00349-LF-JHR Document 353 Filed 11/20/18 Page 5 of 5




                                            Respectfully submitted,

                                            ROTHSTEIN DONATELLI LLP

                                            /s/ Cammie Nichols 11/20/18
                                            CAROLYN M. “CAMMIE” NICHOLS
                                            CAROLINE “KC” MANIERRE
                                            500 4th Street NW, Suite 400
                                            Albuquerque, NM 87102
                                            (505) 243-1443
                                            cmnichols@rothsteinlaw.com
                                            cmanierre@rothsteinlaw.com

                                            Attorneys for Plaintiff Estrella Tenorio


                               CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 20th day of November, 2018, I filed the foregoing
pleading electronically through the CM/ECF system, which caused the following parties or counsel
to be served by electronic means, as more fully reflected on the Notice of Electronic Filing.

Carlos M. Quiñones
1532 B Paseo de Peralta
Santa Fe, NM 87501
quinoneslaw@cybermesa.com
Attorney for Defendants Elfigo Sandoval,
Joey Romero and Matthew Borrego

James P. Sullivan
Christina L. G. Brennan
128 E de Vargas Street
Santa Fe, New Mexico 87501
jamie@brennsull.com
christina@brennsull.com
Attorneys for Defendants San Miguel County Detention
Center, Board of Commissioners of San Miguel County,
Warden Patrick Snedeker and Antonio Padilla


                                            /s/ Cammie Nichols 11/20/18
                                            ROTHSTEIN DONATELLI LLP



                                             -5-
